 1
 2                                                                       JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ELBERT ANTHONY YARBROUGH, ) NO. CV 19-4551-KS
11                             )
                 Petitioner,
12                             )
           v.                  ) JUDGMENT
13                                          )
14   NDOH, et al.,                          )
                                            )
15                   Respondent.            )
16   _________________________________

17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that this action is dismissed with prejudice.
21
22   DATED: October 16, 2019
23                                                __________________________________
24                                                       KAREN L. STEVENSON
                                                  UNITED STATES MAGISTRATE JUDGE
25
26
27
28
